Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). (See also MPEP 2106.03(II) & 2106.07(c)).


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer device (i.e., a machine) in claims 1-17, a computer implemented method (i.e., a process) in claims 18 and an understood intended “non-transitory” computer readable medium (i.e. a manufacture) in claim 19.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A computer device configured to provide a computer game responsive to user inputs, the computer device having:
a user interface configured to display an initial game board of the computer game comprising user actuatable game elements and configured to detect user input of a first user move when a user engages with a game element, the user interface further configured to display a path follower element in an initial location; 
a processor configured to receive the detected user input of the first user move to detect a match game condition of at least three adjacent matching user actuatable game elements caused by the first user move and to control the user interface to remove the at least three game elements from the display and provide on the user interface replacement user actuatable game elements; and
a computer store holding tile data for each of a plurality of tiles supporting the game elements of the gameboard, the tile data designating a tile location of each tile on the gameboard, the computer store holding path data defining a predetermined path of the path follower element as a sequence of tile locations,
wherein the processor is configured to determine whether to trigger any events associated with the at least three removed game elements, to detect any interacting events which interact with the path follower element, and to allocate a number of moving steps to the path follower element based on the detected interacting events, 
the processor further configured to process the moving steps of the path follower element to cause the path follower element to move along the predetermined path, defined by the path data  the processor configured, for processing each of the allocated number of moving steps, to cause the path follower element to move to a next location along the predetermined path, to remove from that location any game element at that location, to determine if there are any remaining moving steps allocated to the path follower element and (i) if so, to process the next step or (ii) if not, to display the path follower element at its attained location.


As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a computer store(memory), and a display it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a computer store(memory), and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0053]-[0061]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.

“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-19 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed December 21st, 2021 have been fully considered but they are not persuasive. 
Commencing on page 3 of the applicant’s above dated response the applicant presents that claim 18 includes additional claim elements directed to a “cascade feature” or “cascade effect” that governs the possible allocation of additional moving steps to the path follower element and proposes that such cannot be fairly grouped with the rejection and analysis of claim 1 because this feature is not presented in claim 1.
Responsive to the preceding the rejection of record maintained herein above, addresses of the features of claim 18 and notes that the same reflects substantially similar abstract concepts as noted with reflection to exemplary claim 1 and therefore is similarly directed to an abstract idea.  The cascading feature/effect argued by the applicant are substantially similar the abstract elements of claim 1 directed to detecting game interaction event with a path follower and allocating moving steps responsive thereto.  Wherein both claim 1 and claim 18 include an abstract process for resolving the state of a game, the inclusion of multiple iterations of the process to resolve the game state in claim 18 would not alter the abstract nature of the process or the interpretation of the same as presented in claim 1. 
 
Continuing on page 4 the applicant proposes that the claimed invention recites a particular machine based on the proposition that a computer configured to provide a 
Responsive to the preceding. the Applicant’s specification does not support the proposition that the operation of a claimed game on one or more various generic computer hardware platforms including: a pc, game consoles; tablet or mobile phone or other computing device (as described in at least paragraph [0060] of the Applicant’s specification) transform these generic computing platforms into a different thing as defined by MPEP §2106.05(a).  Alternatively stated, the listed devices a pc, game consoles; tablet or mobile phone or other computing are merely utilized as tools to execute the abstract game program and remain unchanged following that execution hence there is no transformation as proposed (See MPEP §2106.05(c), §2106.05(f)).  Additionally, as noted by the court and presented in the rejection herein above, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).

Further continuing on pages 4 and 5, the applicant presents that the interpretation of a Judicial exception is unduly broad and that the rejection identifies every feature of claim one recites a judicial exception.  The applicant presents that the rejection lacks a court citation to support this manner of rejection.  The applicant further proposes that the involvement of a computer in advancing the movement of game 
Responsive to the preceding the rejection of record identifies the judicial exception recited in exemplary claim 1 as defined by MPEP § 2106.04(a) and determines if the claim, when considered as whole (including the identified non-abstract portions thereof) is directed to the identified judicial exception without significantly more reflective of the guidance of MPEP § 2106.  The rejection plainly does not identify every feature of claim 1 as a judicial exception as proposed.  Additionally, as the presented rejection is consistent with the criteria of MPEP 2106 no further support is necessary.
Further as previously noted, the applicant’s arguments of this section regarding the proposed eligibility of the claimed invention due to the involvement of a computer are respectfully non-persuasive because: A) the number of people involved in the claimed invention is not dispositive as to whether the claimed invention falls under the enumerated grouping(See MPEP §2106.04(a)(2)(II)) and accordingly the absence of a person in an element of the claimed invention would not support a delineation of the claim from the grouping as proposed; B) insomuch as the claimed invention acts to provide a game responsive to user inputs the proposition that portions of the claim 1 act independent user interaction is not fairly reflective of the context of the claim as presented in its entirety and in which all actions and series of actions are precipitated responsive to user inputs; and C)  not withstanding the preceding the a computer performing an abstract operations has been previously noted by the courts as not being 

Commencing on pages 6 and 7 the applicant presents that claim recitations directed to establishing the location of a plurality of tiles on a game board, or the path of the path follower are not “a set of rules” or “mental process” and that they could additionally not be performed by the human mind.  Additionally, the applicant proposes that while pervious board games have been found to be non-eligible that no court decision has found computer-based games to be non-eligible and proposes that the involvement of the computer would support eligibility of the claimed invention.
Responsive to the preceding, claim limitations directing the placement and movement of game objects on a game board are by any plain definition a “set of rules” and these limitations act in concert with the remaining claim limitations to affect and display a updated game state to a user.  No court citation is needed to support the non-eligibility of a game because it is performed on a computer rather than a game board as proposed because the courts have previously noted that the mere involvement of a computer in does not imbue eligibility in a claimed invention. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Notwithstanding the preceding, it is additionally noted that the courts have Planet Bingo, LLC v VKGS LLC, 576 Fed. Appx. 1005 (Fed. Cir. 2014) and Konami Gaming Inc. v. High 5 Games, LLC  Case No. 2:14-cv-01483, 2018 WL 1020120 at *19(D.Nev. 2018), aff’d Appeal No. 2018-1723 (Fed. Cir. 2019)(Fed. Cir. R. 36))
 
Concluding on pages 7 and 8 the applicant reiterates their position that the rejection of claim 18 is flawed and does not adequately identify the alleged abstract presented in the claimed invention because claim 18 includes autonomous cascade effect triggered autonomously by the processor.
Responsive to the preceding and as noted herein above with respect to similar arguments presented with respect to claim 18 on page 3 of the applicant’s remarks, the rejection of claim 18 notes that the recited features of claim 18 are either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 and therefore it is directed abstract ideas as presented in claim 1.  The cascading feature/effect of claim 18 are substantially similar the abstract element of claim 1 directed to detecting game interaction event with a path follower and allocating moving steps thereto and therefore the claim limitations have been fairly addressed by the rejection of record.  The applicant characterized “autonomous” cascading effect is not fairly reflected by the limitations of claim 18 wherein the claim sets forth the response to detecting events “arising as a result of a user 
Further as noted in response presented above and regarding the applicant’s remarks of pages 4 and 5, there is no basis of record to fairly support patent eligibility based on the use of a computer as a tool even if that tool were to perform actions in an autonomous manner. 

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715